
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.19


INFOCUS CORPORATION
2001 EXECUTIVE BONUS PLAN
CORPORATE SENIOR VICE PRESIDENT


POLICY:   It is InFocus Corporation's policy to provide Corporate Senior Vice
Presidents the opportunity for increased compensation based upon InFocus
Corporation's overall achievement of Corporate profit goals.
GUIDELINES:
 
1.
 
Adoption of Plan
 
 
 
 
This Corporate Senior Vice President Bonus Plan (the "Plan") was adopted by the
Board of Directors of InFocus Corporation (the "Company") effective January 24,
2001.
 
 
2.
 
Purpose of Plan and Effective Date
 
 
 
 
The purpose of the Plan is to establish the terms and conditions under which the
Company will pay Corporate Senior Vice President bonuses for the calendar year
beginning January 1, 2001, and ending December 31, 2001.
 
 
 
 
Unless the Board of Directors specifically provides otherwise, all Corporate
Senior Vice President bonuses will be awarded solely in accordance with this
Plan.
 
 
3.
 
Eligibility
 
 
 
 
Eligibility is limited to the Corporate Senior Vice Presidents of the Company.
 
 
 
 
Eligible Corporate Senior Vice Presidents must be in active pay status for an
entire quarter to be paid profit sharing for that quarter.
 
 
 
 
In the event that a Corporate Senior Vice President is in the position for less
than one year, a pro-rated bonus will be calculated based on number of months
employed. No annual bonus will be paid if a Corporate Senior Vice President
enters the position after October 1, 2001. Corporate Senior Vice Presidents must
be actively employed on the last day of the year to be eligible for any annual
bonus amount.
 
 
4.
 
Plan Components
 
 
 
 
(a) Profit Sharing
 
 
 
 
The first component of the bonus plan shall be the payment of profit sharing,
paid quarterly. The percentage to be paid (multiplied by the Corporate Senior
Vice President's quarterly salary) shall be at the same rate as calculated for
other employees in accordance with the currently approved InFocus Corporation
Profit Sharing Program. The payment to be made to the Corporate Senior Vice
Presidents shall not reduce the amount to be paid to other employees, i.e.,
shall not come from the profit-sharing pool calculated for other employees.

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
(b) Annual Bonus
 
 
 
 
The second component of the bonus plan shall be an annual bonus paid at year end
based on: (1) the Company's 2001 financial performance (Profit Before Tax), and
(2) the performance of the Corporate Senior Vice President against his/her
individual goals/objectives. This payout shall be calculated as follows:
 
 
 
 
•
 
The targeted bonus shall be 45 percent of base salary and shall be calculated
using the following formula:
 
 
 
 
 
 
Bonus = (70%C + 30%I ) (45%)
 
 
 
 
 
 
where:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
>
 
C = Corporate PBT performance (vs. Operating Plan) calculated by dividing actual
2001 Profit Before Tax (PBT) plus income/loss from joint venture activity by
Operating Plan PBT plus planned income/loss from joint venture activity.
 
 
 
 
 
 
 
 
>
 
I = Individual Performance Objectives/MBOs (versus 2001 Corporate goals)
determined by the CEO, by comparing the individual Senior Corporate Vice
President's performance against his/her Individual Performance Objective/MBOs.
 
 
 
 
 
 
 
 
 
 
NOTE: MBO's must be quantifiable and measurable. In addition, they must be
submitted and approved by HR no later than March 30, 2001.
 
 
 
 
 
 
 
 
 
 
Other limitations/constraints regarding calculation of the bonus are as follows:
 
 
 
 
 
 
 
 
 
 
CORPORATE PORTION:
 
 
 
 
 
 
 
 
 
 
>
 
Minimum threshold of 75% of PBT or no payout of this portion
 
 
 
 
 
 
 
 
 
 
>
 
No cap on Corporate portion
 
 
 
 
 
 
 
 
 
 
>
 
An accelerator shall apply to above plan performance starting at 100% of plan.
For every percent above 100%, 2.5% shall be multiplied by the Target Bonus
Percentage.
 
 
 
 
 
 
 
 
 
 
INDIVIDUAL (MBO) PORTION:
 
 
 
 
 
 
 
 
 
 
Below Plan Thresholds:
 
 
 
 
 
 
 
 
 
 
>
 
Minimum threshold of 75% of MBOs or no payout of either portion
 
 
 
 
 
 
 
 
 
 
>
 
Minimum threshold of 50% Corporate PBT or no payout of the MBO portion
 
 
 
 
 
 
 
 
 
 
>
 
MBO portion reduced when Corporate PBT is between 50% and 75%
 
 
 
 
 
 
 
 
 
 
Above Plan Performance:
 
 
 
 
 
 
 
 
 
 
>
 
Cap of 130% on MBO portion
 
 
 
 
 
 
 
 
 
 
>
 
No accelerator on MBO portion

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
5.
 
Payment of Corporate Senior Vice President Bonus
 
 
 
 
Payment of the Corporate Senior Vice President Bonus Plan will be based on
audited year-end results, and will be distributed within 30 days after the audit
has been completed.
 
 
6.
 
Discretion of the Board of Directors
 
 
 
 
Nothing in this Plan shall prohibit the Board of Directors from awarding a bonus
to one or more Corporate Senior Vice Presidents in addition to the Corporate
Senior Vice President Bonus awarded pursuant to this Plan. The Board of
Directors reserves the right to modify, change or rescind this policy at any
time at its sole discretion as is required to meet the Company's objectives.

2001 Executive Bonus Plan
Corporate Senior Vice President

--------------------------------------------------------------------------------



QuickLinks


INFOCUS CORPORATION 2001 EXECUTIVE BONUS PLAN CORPORATE SENIOR VICE PRESIDENT
